Citation Nr: 1015443	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke to include as secondary to diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant served on active duty service from September 
1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2010, the appellant testified before the 
undersigned Veterans Law Judge at the Portland RO.  A copy of 
the hearing transcript has been associated with the claims 
file.

The issue of entitlement to service connection for 
cardiovascular disease, to include ischemic heart disease 
secondary to exposure to Agent Orange, has been raised, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's residuals of a stroke are secondary to his 
service-connected diabetes mellitus, type II.

2.  The Veteran's service-connected disorders preclude him 
from securing and following a substantially gainful 
occupation consistent with his education and work experience.
 
 


CONCLUSIONS OF LAW

1.  Residuals of a stroke are proximately due to or the 
result of service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The criteria for entitlement to total disability rating 
based upon individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact that the Board allows the benefit 
sought, discussion of whether VA complied with the notice and 
assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et 
seq., would serve no useful purpose.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection for Residuals of a Stroke

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran is presently service connected for diabetes 
mellitus, type II, and he argues that his diabetes caused his 
strokes and their residual symptoms, to include visual, 
perception and balance problems.  See Hearing Transcript, 
pgs. 4 and 11.  

May 2006 treatment notes from the Columbia Gorge Family 
Medicine facility noted that the Veteran suffered his first 
stroke in May 2005 and his second stroke in April 2006.  
Residual problems including left visual field loss, right 
hand and leg weakness, incoordination, general fatigue and 
slurred speech were noted.  A diagnosis of cerebrovascular 
accident times two with residual deficits was provided. 

In July 2006, the Social Security Administration determined 
that the Veteran was disabled.  The Social Security 
Administration's primary diagnosis was late effects of 
cerebrovascular disease.  The secondary diagnosis was 
ischemic heart disease with or without angina.  The 
disability determination noted that in May 2005, the Veteran 
suffered a right occipital stroke which caused headache, 
visual disturbance and balance instability.  It was further 
noted that the Veteran's physician, Dr. T.G., noted right 
hand and left leg weakness with poor coordination, slurred 
speech and left visual field loss due to the stroke.  

A December 2007 letter from Dr. T. G. stated that the 
Veteran's diabetes mellitus predated his cardiovascular 
disease and cerebrovascular accident.  Dr. T.G. further 
stated that the Veteran's diabetes was the major cause of his 
cerebrovascular accident, neurologic problems, and inability 
to work.  

The Board finds that the Veteran's residuals of stroke are 
proximately due to his service-connected diabetes.  In this 
case, the evidence has clearly shown that the Veteran 
currently experiences visual impairment and other residuals 
of his strokes.  Further, Dr. T.G.'s medical opinion relating 
stroke residuals directly to diabetes clearly relates the 
Veteran's stroke to residuals of a service connected 
disorder.  Additionally, in December 2005, a VA optometrist 
opined that it was quite possible that the Veteran's stroke 
was due to his diabetes.  While a VA nurse has opined that it 
was less likely that hypertension was secondary to diabetes, 
the Board finds that the opinion of a physician is of greater 
probative value.  The Veteran's claim of entitlement to 
service connection for residuals of a stroke, secondary to 
diabetes mellitus, type II, must therefore be granted.

Total Disability Rating Based Upon Individual Unemployability

The Veteran argues that his service-connected disabilities 
have rendered him unemployable.  The Board agrees.
 
VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.
 
A total rating for compensation purposes based on 
unemployability will also be granted when the evidence shows 
that the Veteran, by reason of his service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341.
 
In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Id.
 
The Veteran currently has a combined rating of 40 percent for 
the following service connected disabilities: type II 
diabetes mellitus evaluated as 20 percent disabling; diabetic 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling and diabetic peripheral neuropathy of 
the left lower extremity associated with type II diabetes 
mellitus, evaluated as 10 percent disabling.  The ratings 
warranted for his service connected stroke and associated 
residuals have yet to be assigned.  
 
The Veteran worked as a service tech on telephone lines 
between 1977 and 2005.  He last worked in May 2005 at which 
time he suffered a stroke, and retired due to disability.  
See Request for Employment Information in Connection with 
Claim for Disability Benefits, December 2005.  Prior to 1977, 
the Veteran reported working for three and a half years in a 
warehouse position.  

A June 2005 letter from the Veteran's physician, Dr. D.J.K., 
stated that the Veteran experienced a stroke in the visual 
part of his brain in May 2005.  Dr. D.J.K. further stated 
that it was his understanding that the Veteran's job involved 
working in close proximity to high voltage power lines. Dr. 
D.J.K. asserted that the Veteran might be unable to see these 
power lines and that if the Veteran's visual field defect did 
not improve, he believed the Veteran was at a significant 
risk of electrical injury in this occupation.

A June 2005 VA medical center note stated that since his 
stroke, the Veteran had difficulty reading signs, walking and 
driving due to loss of field vision.  It was further noted 
that the Veteran was unable to work due to safety issues and 
that he reported poor depth perception which also interfered 
with his ability to work.  It was recommended that the 
Veteran not work as a telephone lineman due to his symptoms.  

In a December 2005 treatment note from the VA medical center, 
the Veteran's optometrist stated that as a result of the 
Veteran's visual field loss, the Veteran's functional vision 
would impair both sedentary and physical employment.

In a July 2006 Social Security Administration determination, 
it was found that the Veteran was disabled beginning in May 
2005.  In its decision, the Social Security Administration 
concluded that, due to disabilities including the residuals 
of a cerebrovascular accident, diabetes and diabetic 
neuropathy, the Veteran was unable to perform substantial 
gainful activity

In his February 2010 travel board hearing, the Veteran noted 
that because of the visual field loss, he could not see 
effectively to read or use a computer.  The Veteran added 
that his vision problems led to the loss of his job.  He 
stated that his employer believed that his inability to 
distinguish between telephone lines and electrical lines was 
a liability.

The record shows that the Veteran is clearly incapable of 
performing the physical acts required by employment because 
of his service-connected disabilities.  While the Board 
recognizes that the Veteran does not presently meet the 
rating criteria for a total disability rating based upon 
individual unemployability, given the favorable decision 
granting entitlement to service connection for residuals of a 
stroke, the Board is confident that the Veteran now meets the 
schedular requirements of 38 C.F.R. § 4.16.  Further, it is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  With this in mind, 
the Board finds that there is enough evidence available to 
grant entitlement to total disability rating based upon 
individual unemployability.
 
ORDER

Entitlement to service connection for residuals of a stroke 
secondary to diabetes mellitus, type II, is granted.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


